Spencer, J.
dissented, on the ground that the practice had been different.(a)
Motion denied.

 Judgment may be entered in vacation as of the preceding term on a warrant of attorney given in that vacation to enter up judgment on a bond payable immediately. King v. Shaw, 3 Johns. Rep. 142. A warrant of attorney should also authorize the entry as of the preceding term, when given in vacation. But except in the above cases, neither interlocutory nor final judgment can be entered in vacation. Hogeboom v. Genet, 6 Johns. Rep. 325. To enter a rule nisi for judgment on the 4th day of term after a verdict, is no violation of an order to stay proceedings. Hackley v. Hastie & Patrick, 3 Johns. Rep. 253. It may be entered on any day in term. Rose v. Rock, 6 Johns. Rep. 330.